Of the six grounds of challenge to the validity of the chattel mortgage brought in question in this case that were presented to the court of chancery, the first four are abandoned on this appeal, and, therefore, we have considered only the fifth, relating to the affidavit made by the president of the mortgagee corporation, and the sixth, charging that the affidavit does not truly state the amount due or to grow due on the mortgage. So far as the opinion deals with the above two questions that are presented to us, we are satisfied *Page 429 
with the result reached by the learned vice-chancellor, and for the reasons stated by him in his opinion. The other grounds of attack on the mortgage have, of course, not been considered.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, GARDNER, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 15.
For reversal — None.